DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 07/07/2022.
•    Claims 1-7 and 9 have been canceled.
•    Claims 8, 11, and 13 have been amended.
•    Claims 14-24 have been added.
•    Claims 8 and 10-24 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 07/07/2022, the claim objections and the 112(b) rejections have been withdrawn.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP 2019-154737, filed on 08/27/2019 has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 8 and 10-12 are directed to a process, and claims 13-24 are directed to a machine. Therefore, claims 8 and 10-24 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 8 as representative, claim 8 recites at least the following limitations that are believed to recite an abstract idea: 
displaying information corresponding to the article commerce intermediation service, the information including a plurality of icons, each icon corresponding to an action of interaction with the article commerce intermediation service;
receiving, from a user, user selection of a first icon of the plurality of icons, the first icon corresponding to an option for listing an item on the article commerce intermediation service;
in response to the user selection:
activating an image selection;
acquiring a plurality of images of an article during a time window, each of the images including the article to be listed by the user on the article commerce intermediation service; and
sending the plurality of images;
in accordance with receiving the plurality of images from the first user, repeatedly performing object recognition of the article that is included in the plurality of images submitted by the first user during the time window;
generating a sequence of inference results in accordance with the object recognition, including determining for each of the inference results in the sequence (i) one or more category identifiers and (ii) one or more probabilities, each of the probabilities corresponding to a respective category identifier;
in accordance with a determination that the inference results include a first category identifier having a probability that exceeds a threshold probability, assigning the first category identifier to the article;
starting a listing procedure for treating the article as a listing item in commerce intermediation based on the first category identifier; and 
causing the first category identifier and category-specific listing guidance to be displayed.
The above limitations recite the concept of starting a product listing based on identifying an article in an image.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because recognizing an article in an image in order to classify the article and list the article in commerce intermediation is a sales activity. This is further illustrated in the Specification, paragraph [0031], describing how a listing is a seller’s act of listing a seller’s item in trading, auctions, and the like. Independent claim 13 recites similar limitations as claim 8, and as such, independent claim 13 falls within the same identified grouping of abstract ideas as claim 8. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 8 and 13 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 8 and 13 recite additional elements, such as a system, a server, a first user terminal, user terminals, displaying a user interface, activating a camera of the first user terminal; using the camera to acquire a plurality of images, a Scale Invariant Feature Transform (SIFT) object recognition technology, and display on the user interface of the first user terminal. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 8 and 13 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 8 and 13 merely recite a commonplace business method (i.e., starting a product listing based on identifying an article in an image) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 8 and 13 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 8 and 13 specifying that the abstract idea of starting a product listing based on identifying an article in an image is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 8 and 13 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 8 and 13 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 8 and 13 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 8 and 13, these claims recite additional elements, such as a system, a server, a first user terminal, user terminals, displaying a user interface, activating a camera of the first user terminal; using the camera to acquire a plurality of images, a Scale Invariant Feature Transform (SIFT) object recognition technology, and display on the user interface of the first user terminal. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 8 and 13 are manual processes, e.g., analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 8 and 13 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 8 and 13 specifying that the abstract idea of starting a product listing based on identifying an article in an image is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 8 and 13 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 8 and 13 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 10-12 and 14-24, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 10-12 and 14-24 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 10-12 and 14-16 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 17-24 further identify additional elements, such as scanning a barcode, and a category-specific photo shooting screen, etc. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 10-12 and 14-24 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 8 and 13, dependent claims 10-12 and 14-24 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 8 and 10-24 are ineligible.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tibau-Puig et al. (US 20190294879 A1), hereinafter Tibau-Puig, in view of previously cited Pyati (US 20190311301 A1), hereinafter Pyati.

	In regards to claim 8, Tibau-Puig discloses a method for providing an article commerce intermediation service on a system that includes a server configured to be accessible from a first user terminal of multiple user terminals (Tibau-Puig: [0002]; [0016]; [0021]; [0023-0024]; [0026]), the method comprising:
at the first user terminal (Tibau-Puig: [0026] – “The computing device 102”):
a listing action comprising activating a camera of the first user terminal (Tibau-Puig: [0024] – “a user may control a mobile device 110 to focus a camera on various objects”); 
using the camera to acquire a plurality of images of an article during a time window, each of the images including the article to be listed by the user on the article commerce intermediation service (Tibau-Puig: [0017] – “object identification process can happen almost instantaneously and directly from the video stream captured by the device, at a rate of several times per second (as opposed to identifying from static images or pictures)…the object has been identified”; [abstract] – “posting of an online listing corresponding to the identified object”; see also [0035]examiner note: the time until object identification is a time window); and
transmitting the plurality of images to the server (Tibau-Puig: [0024] – “A mobile application executing on the mobile device 110 may automatically identify an object based on an object recognition model stored locally on the mobile device 110…the server 120 may host the mobile application on the Internet and may be connected to the mobile device through the Internet”; [0031-0032] – “object recognition model 330…the models may be implemented on…a host server (not shown)…models 330… may be stored remotely on the server”; the examiner notes that the server hosting the application means the server receives the images);
at the server: in accordance with receiving the plurality of images from the first user terminal, repeatedly performing object recognition of the article that is included in the plurality of images submitted by the first user terminal during the time window using object recognition technology (Tibau-Puig: [0017] – “object identification process can happen almost instantaneously and directly from the video stream captured by the device, at a rate of several times per second (as opposed to identifying from static images or pictures)… When the object has been identified, information about the object may be simultaneously displayed on the mobile device while the scanning is still occurring”; [00131-0032] – “object recognition model 330…the models may be implemented on…a host server (not shown)…models 330… may be stored remotely on the server”);
generating a sequence of inference results in accordance with the object recognition, including determining for each of the inference results in the sequence (i) one or more category identifiers (Tibau-Puig: [0025] – “a description (…type,…classification, etc.)…may be displayed on a screen 112 of the mobile device 110 while the mobile device continues to execute the clickless identification process”; [0021] – “the computer vision model used to detect and classify objects…deep learning, or the like, could be used to perform an object detection and classification”; see also [0017]; [0036]);
in accordance with a determination that the inference results include a first category identifier, assigning the first category identifier to the article (Tibau-Puig: [0025] – “a description (…type,…classification, etc.)…may be displayed on a screen 112 of the mobile device 110 while the mobile device continues to execute the clickless identification process”; [0021] – “the computer vision model used to detect and classify objects…deep learning, or the like, could be used to perform an object detection and classification”; see also [0017]; [0036]);
starting a listing procedure for treating the article as a listing item in commerce intermediation based on the first category identifier (Tibau-Puig: [0028] and Fig. 1B – “each object detected via the continuous clickless scanning operation automatically posts a new listing to the web page”; [0021] – “publishing for sale second-hand merchandise on an e-commerce site”; [0020] – “the automatically identified object that is identified through a seamless or continuous clickless identification process, can be automatically posted to a live online service…an online listing may be uploaded and posted based on one or more images captured by the mobile device, identification information (e.g., name, … type…) identified by the mobile application”; see also [0017]); and
causing the first category identifier and category-specific listing guidance to be displayed on the user interface of the first user terminal (Tibau-Puig: [0025] – “a description (…type,…classification, etc.)…may be displayed on a screen 112 of the mobile device 110 while the mobile device continues to execute the clickless identification process”; [0035-0036] – “if the user points the mobile device at a smart phone it can be hard to distinguish whether the smart phone is a Samsung S7, a Samsung S8, a Samsung S9, etc…the system may request or recommend the user to move the item (e.g., flip it over) to allow the mobile device camera to capture more model data about the smart phone. This is especially helpful for objects such as smart phones, clothing (size information from tags), cars (e.g., opening a door to see model number), furniture (in case the user is selling the table but not the chairs), and the like. In some cases, the system can ask the user if the table alone is to be sold, or the table plus chairs (smart/learning), or may even suggest to the user that a more favorable sale price can be obtained by selling the table and chairs together…the application may recognize that the object is a camera, but may not be able to specify the type of lens included in the camera, etc. In this case, the application may generate a drop-down menu option with a list of possible selections to allow a user to quickly refine the information about the object”; see also [0017]).
Though Tibau-Puig discloses that a user may input commands (Tibau-Puig: [0028]), Tibau-Puig does not explicitly disclose displaying a user interface corresponding to the article commerce intermediation service, the user interface including a plurality of icons, each icon corresponding to an action of interaction with the article commerce intermediation service; receiving, from a user of the first user terminal, user selection of a first icon of the plurality of icons on the user interface, the first icon corresponding to an option for listing an item on the article commerce intermediation service; in response to the selection: causing a listing action; object recognition comprising a Scale Invariant Feature Transform (SIFT); determining for each inference result (ii) one or more probabilities, each of the probabilities corresponding to a respective category identifier; and that the determined inference result is a category having a probability that exceeds a threshold probability. However, Pyati teaches a similar item listing method (Pyati: [abstract]), including 
displaying a user interface corresponding to the article commerce intermediation service, the user interface including a plurality of icons, each icon corresponding to an action of interaction with the article commerce intermediation service (Pyati: [0100] and Fig. 3B – “FIG. 3B shows an example of an interstitial page, graphical user interface 300B…Graphical user interface 300B can include user interface selection elements 308 for specifying attributes associated with the item listing”);
receiving, from a user of the first user terminal, user selection of a first icon of the plurality of icons on the user interface, the first icon corresponding to an option for listing an item on the article commerce intermediation service; and in response to the selection: causing a listing action (Pyati: [0101] – “Graphical user interface 300B also includes item type identifier 310 for displaying information to help a user identify a specific type of item for which to generate an item listing. Item type identifier 310 may include an image for the specific item type, a title, a brief description, and user interface selection element 312 for selecting the specific item type for the item listing. In some embodiments, upon selection of a category or a specific item type for an item listing, the online marketplace can pre-load or pre-cache item into memory listings similar to the current item listing”);
object recognition comprising a Scale Invariant Feature Transform (SIFT) (Pyati: [0037] – “Image feature extractor 112 can include various elements…scale-invariant feature transform (SIFT) key points”);
determining for each inference result (ii) one or more probabilities, each of the probabilities corresponding to a respective category identifier (Pyati: [0045] – “similarity vectors are sorted and bins of the sorted vectors are created according to a particular probability distribution (e.g., normal or Gaussian, Poisson, Weibull, etc.). For example, the probability P, for a probability density function f, that an item listing X belongs to a cluster or class”); and
that the determined inference result is a category having a probability that exceeds a threshold probability (Pyati: [0062] – “One variation of k-means clustering dynamically adjusts the number of clusters by merging and splitting clusters according to predefined thresholds”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the interface elements, object recognition, and categorization of Pyati in the method of Tibau-Puig because Tibau-Puig already discloses a mobile application, object recognition, and determining categories and Pyati is merely demonstrating these tasks may be achieved a certain way. Additionally, it would have been obvious to have included displaying a user interface corresponding to the article commerce intermediation service, the user interface including a plurality of icons, each icon corresponding to an action of interaction with the article commerce intermediation service; receiving, from a user of the first user terminal, user selection of a first icon of the plurality of icons on the user interface, the first icon corresponding to an option for listing an item on the article commerce intermediation service; in response to the selection, causing a listing action; object recognition comprising a Scale Invariant Feature Transform (SIFT); determining for each inference result (ii) one or more probabilities, each of the probabilities corresponding to a respective category identifier; and that the determined inference result is a category having a probability that exceeds a threshold probability as taught by Pyati because GUIs and categorizations are well-known and the use of it in a product listing setting would have presented a shopper with an intuitive application (Pyati: [0012]).

In regards to claim 10, Tibau-Puig/Pyati teaches the method of claim 8. Tibau-Puig further discloses wherein the repeatedly performing object recognition of the article is executed by the server upon commencement of the image acquisition by the first user terminal (Tibau-Puig: [0016] – “The object identification process can happen almost instantaneously and directly from the video stream captured by the device, at a rate of several times per second (as opposed to identifying from static images or pictures)”; [00131-0032] – “object recognition model 330…the models may be implemented on…a host server (not shown)…models 330… may be stored remotely on the server”).

In regards to claim 11, Tibau-Puig/Pyati teaches the method of claim 8. Tibau-Puig further discloses wherein the repeatedly performing object recognition includes saving, by the server, information for each of the inference results in the sequence in a queue, the listing procedure for treating the article as a listing item in commerce intermediation is started based on the information saved in the queue (Tibau-Puig: [0028] and Fig. 1B – “objects that are scanned via the process 100A shown in FIG. 1A, are uploaded and automatically posted to an online resource 160…In this example, each object detected via the continuous clickless scanning operation automatically posts a new listing to the web page 160 without requiring the user to generate an input or otherwise submit a command. Furthermore, the web page 160 may be a loading page on a user account which includes additional processing options enabling the user to make a final decision on whether to go live with a web listing”; [0019] – “the mobile application may predict attributes about the identified object such as a sale price, an amount of time for selling the object, a demand for the object”; see also [0034]; the examiner interprets the “upload list” of Fig. 1B to be a queue).

In regards to claim 12, Tibau-Puig/Pyati teaches the method of claim 8. Tibau-Puig further discloses wherein the starting the listing procedure is triggered by saving an image of the listing item (Tibau-Puig: [0052] – “the processor 720 may be communicatively coupled to a memory such as storage 740 and may be configured to identify an object from image data via a continuous clickless image identification process that is performed while the image data is continuously being captured by a camera of a mobile device, predict one or more attributes of the identified object based on previous data of similar objects posted on an online service and stored in the memory. Furthermore, the processor 720 may auto-generate a new listing based on the identified object”; examiner note: camera capture of the item is interpreted to be saving an image of the item; see also [0056-0057]).

In regards to claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are substantially parallel in nature to those addressed above for claim 8 which is directed towards a method. Tibau-Puig discloses the limitations of claim 8 as noted above. Tibau-Puig further discloses a system providing an article commerce intermediation service, comprising a server configured to be accessible from a first user terminal of multiple user terminals, wherein the system is configured to perform a plurality of operations (Tibau-Puig: [0002]; [0016]; [0021]; [0023-0024]; [0049]). Claim 13 is therefore rejected for the reasons set forth above in claim 8 and in this paragraph.

In regards to claims 14-16, all the limitations in system claims 14-16 are closely parallel to the limitations of method claims 10-12 analyzed above and rejected on the same bases.  

Claims 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tibau-Puig, in view of Pyati, in view of newly cited Marx (US 20140100988 A1), hereinafter Marx.


In regards to claim 17, Tibau-Puig/Pyati teaches the system of claim 13. Tibau-Puig further discloses wherein the plurality of operations further comprise: in accordance with assigning the first category identifier to the article, recommending capturing identification information to the user (Tibau-Puig: [0035] – “the application may request immediate feedback from a user of the mobile device 410…if the user points the mobile device at a smart phone it can be hard to distinguish whether the smart phone is a Samsung S7, a Samsung S8, a Samsung S9, etc. While these may be very similar in appearance, they may differ significantly in price/value, time to sell, and other attributes. Therefore, the system may request or recommend the user to move the item (e.g., flip it over) to allow the mobile device camera to capture more model data about the smart phone”; see also [0034]).
Yet Tibau-Puig does not explicitly disclose that capturing identification information comprises scanning a barcode for the article.
However, Marx teaches a similar product listing system (Marx: [0026]), including
that capturing identification information comprises scanning a barcode for the article (Marx: [0026] – “a listing of items for sale is received from a user 140 and includes an item identification element including…a bar code”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the barcode of Marx in the method of Tibau-Puig because Tibau-Puig already discloses capturing identification information and Marx is merely demonstrating that captured information may be a barcode. Additionally, it would have been obvious to have included that capturing identification information comprises scanning a barcode for the article as taught by Marx because barcodes are well-known and the use of it in a product listing setting would have improved the experience of sellers (Marx: [0017]).

In regards to claim 18, Tibau-Puig/Pyati/Marx teaches the system of claim 17. Tibau-Puig further discloses wherein the plurality of operations further comprise: receiving identification information from the first user terminal in response to recommending capturing identification information (Tibau-Puig: [0037] – “gathering immediate feedback from a user about the object being scanned… allows the user to…provide better feedback on the correct price”; [0035] – “request immediate feedback…the system may request or recommend the user to move the item (e.g., flip it over) to allow the mobile device camera to capture more model data about the smart phone”; examiner note: that the feedback was gathered means the model data (i.e. identification information) was received);
obtaining information about the article based on the identification information (Tibau-Puig: [0035] – “when the system is trying to predict an object price…if the user points the mobile device at a smart phone it can be hard to distinguish whether the smart phone is a Samsung S7, a Samsung S8, a Samsung S9, etc. While these may be very similar in appearance, they may differ significantly in price/value, time to sell, and other attributes. Therefore, the system may request or recommend the user to move the item (e.g., flip it over) to allow the mobile device camera to capture more model data about the smart phone.”; [0037] – “provide a more accurate valuation of the object”); and
including the information about the article in a listing of the article (Tibau-Puig: [0055] – “auto-fill a listing for the automatically identified item with the predicted attribute…, and submit the information to a web resource…without requiring a user to input any information such as price, description, etc.”; [0035] – “when the system is trying to predict an object price…system may request…more model data about the smart phone”; [0019] – “attributes…such as a sale price”).
Yet Tibau-Puig does not explicitly disclose that the identification information is barcode information and that capturing identification information comprises scanning the barcode.
However, Marx teaches a similar product listing system (Marx: [0026]), including
that the identification information is barcode information and that capturing identification information comprises scanning the barcode (Marx: [0026] – “a listing of items for sale is received from a user 140 and includes an item identification element including…a bar code”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the barcode of Marx in the method of Tibau-Puig because Tibau-Puig already discloses capturing identification information and Marx is merely demonstrating that captured information may be a barcode. Additionally, it would have been obvious to have included that the identification information is barcode information and that capturing identification information comprises scanning the barcode as taught by Marx because barcodes are well-known and the use of it in a product listing setting would have improved the experience of sellers (Marx: [0017]).

In regards to claims 21-22, all the limitations in method claims 21-22 are closely parallel to the limitations of system claims 17-18 analyzed above and rejected on the same bases.  

Claims 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tibau-Puig, in view of Pyati, in view of newly cited Glasglow (US 20140104379 A1), hereinafter Glasglow.


In regards to claim 19, Tibau-Puig/Pyati teaches the system of claim 13. Tibau-Puig further discloses wherein the plurality of operations further comprise: in accordance with assigning the first category identifier to the article, causing the first user terminal to transition to a category-specific photo shooting screen (Tibau-Puig: [0035] – “the application may request immediate feedback from a user of the mobile device 410…if the user points the mobile device at a smart phone it can be hard to distinguish whether the smart phone is a Samsung S7, a Samsung S8, a Samsung S9, etc. While these may be very similar in appearance, they may differ significantly in price/value, time to sell, and other attributes. Therefore, the system may request or recommend the user to move the item (e.g., flip it over) to allow the mobile device camera to capture more model data about the smart phone. This is especially helpful for objects such as smart phones, clothing (size information from tags), cars (e.g., opening a door to see model number), furniture (in case the user is selling the table but not the chairs), and the like”; see also [0034]; examiner note: the screen with the request to flip the phone over etc. is the category specific photo shooting screen because the requests are in response to a category determination),
Tibau-Puig further discloses that immediate feedback may be obtained from a user in response to the requests (Tibau-Puig: [0037]; [0035]), yet Tibau-Puig does not explicitly disclose
obtaining one or more images of the article via the category-specific photo shooting screen; and including the one or more images of the article in a listing of the article.
However, Glasgow teaches a similar product listing system (Glasgow: [abstract]), including
obtaining one or more images of the article via the category-specific photo shooting screen (Glasgow: [0057] and Fig. 6B – “in FIG. 6B, the vehicle is roughly in the correct orientation and the user is able to take the picture…a new wireframe 604 is overlayed…The user may then take this second photograph. The process may continue until all the specified photos for the item category have been taken”; [0054] – “image processing may be extended to determine the category of the item to be listed. For example, the user may simply take a picture of a car, and the image processing may then be used to determine that the item is a car, and then the system can retrieve the appropriate guides and instructions to present to the user to aid in taking additional photographs/videos (e.g., the ‘car’ wireframe may be retrieved and overlaid over the live image from the camera, and a ‘script’ appropriate for taking pictures of cars may be retrieved and executed)”); and
including the one or more images of the article in a listing of the article (Glasgow: [0060] – “the images from the camera are utilized in an item listing sent to an item listing server”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the photo taking of Glasgow in the method of Tibau-Puig because Tibau-Puig already discloses flipping a phone to capture more information and Glasgow is merely demonstrating that this is via a category specific screen and that the photos are used in the listing. Additionally, it would have been obvious to have included obtaining one or more images of the article via the category-specific photo shooting screen; and including the one or more images of the article in a listing of the article as taught by Glasgow because shooting screens and the use of it in a product listing setting would have lent credibility to sellers and increased sales (Glasgow: [0002]).

In regards to claim 20, Tibau-Puig/Pyati/Glasgow teaches the system of claim 19. Tibau-Puig further discloses wherein the category-specific photo shooting screen includes a category-specific guide for imaging the article (Tibau-Puig: [0035] – “if the user points the mobile device at a smart phone it can be hard to distinguish whether the smart phone is a Samsung S7, a Samsung S8, a Samsung S9, etc. While these may be very similar in appearance, they may differ significantly in price/value, time to sell, and other attributes…the system may request or recommend the user to move the item (e.g., flip it over) to allow the mobile device camera to capture more model data about the smart phone. This is especially helpful for objects such as smart phones, clothing (size information from tags), cars (e.g., opening a door to see model number), furniture (in case the user is selling the table but not the chairs), and the like”; examiner note: the instructions to flip the item over etc. are category-specific guides for imaging the article).

In regards to claims 23-24, all the limitations in method claims 23-24 are closely parallel to the limitations of system claims 19-20 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant’s arguments, filed 07/07/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are patent eligible because the claims “improve[] the man-machine interface for listing an item…the claims resolve an Internet-centric problem similar to the claims in DDR Holdings…and Example #2…the claims as a whole integrate any such judicial exception into a practical application” (Remarks pages 9-10). The examiner disagrees. In DDR Holdings, claims to a system that is programmed to modify conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage were not found to be directed to an abstract idea because they did not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, (Fed. Cir. 2014). The claims at issue in DDR Holdings specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. The claimed system of DDR Holdings does not provide a computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, but rather generates and directs the visitor to a hybrid web page that presents product information from the third-party and visual ‘look and feel’ elements from the host website, thereby reciting an invention that is not merely the routine or conventional use of the Internet. 
By contrast, the instant claims overcome no problem specifically arising in the realm of computers. The instant claims provide no parallel to DDR Holdings with respect to a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink or going beyond a computer network operating in its normal, expected manner. Specification, paragraph [0031], describes how a listing is a seller’s act of listing a seller’s item in trading, auctions, and the like. While the Examiner acknowledges that the specification addresses shortcomings in the field of product sales, the discussions present in the specification do not go as far as to address overcoming a problem in the realm of computer technology. Rather, the specification focuses on problems related to the business aspects of creating product listings rather than problems in the realm of computer technology. Applicant’s specification is silent regarding any solution necessarily rooted in computer technology and fails to distinguish its system, server, first user terminal, user terminals, displaying of a user interface, activating a camera of the first user terminal; using the camera to acquire a plurality of images, Scale Invariant Feature Transform (SIFT) object recognition technology, and display on the user interface of the first user terminal from those of generic computing components. Accordingly, there is no evidence, short of attorney argument, that the claimed additional elements are anything other than conventional.  For these reasons, the claimed limitations fail to address any solution to a problem in the realm of computer technology. Accordingly, the 101 rejection has been maintained.

35 U.S.C. § 103
Applicant argues Tibau-Puig/Pyati does not teach “causing the first category identifier and category specific guidance to be displayed on the user interface of the first user terminal” (Remarks page 10). The examiner disagrees. Tibau-Puig teaches this limitation in at least paragraphs [0035-0036], teaching that when a user points the device to a mobile phone, it can be hard to distinguish whether the smart phone is a Samsung S7, a Samsung S8, a Samsung S9, etc. and the system may request or recommend the user to move the item (e.g., flip it over) to allow the mobile device camera to capture more model data about the smart phone. This can be performed by asking for tag information of clothing to discern sizing, or asking for photos of a car with the door opened to discern model number. All of these requests are category specific and therefore represent category specific guides. Further, if the system recognizes a table being imaged, the system may ask about and recommend posting chairs to the listing. Additionally, if the system recognizes a camera, the system may prompt the user to input information about the type of lens, etc. Tibau-Puig, see at least [0025] further teaches product types and classifications being displayed. Accordingly, Tibau-Puig teaches this limitation in this claim and the 103 rejection has been maintained. 




Conclusion
Previously cited Tominen et al. (US 20190080494 A1) teaches a method of listing an item. A user may initiate an image capture session. Results of user image capture sessions are determined. A listing may be generated based on results of the image capture session.
Previously cited NPL Reference U teaches a streaming system. Product recognition software may be used to make item listings. The system recognizes a product from a product database to pre-load the information to speed up the selling process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625      

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625